Citation Nr: 1236609	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle injury, evaluated as 20 percent disabling prior to July 12, 2012, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from November 1972 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the Veteran's claim for a rating in excess of 20 percent for his left ankle disability.  He perfected an appeal of the RO's determination.

Then, in a September 2012 rating decision, the RO awarded a 40 percent rating for the Veteran's left ankle disability, recharacterized as residuals of a left ankle injury with joint derangement, instability, and ankylosis, status post ankle fracture.  At that time, the RO also granted special monthly compensation based on loss of use of the left foot, effective from July 12, 2012, and entitlement to automobile and adaptive equipment.

The matter of entitlement to a rating in excess of 40 percent for a left ankle disability from July 12, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 12, 2012, the objective evidence of record demonstrates that the Veteran's service-connected left ankle disability was manifested by subjective complaints of pain, stiffness, instability, and weakness, with marked limitation of motion, but without ankylosis.





CONCLUSION OF LAW

Prior to July 12, 2012, the schedular criteria for an evaluation in excess of 20 percent for residuals of a left ankle injury are not met.  38 U.S.C.A. §§ 1155, 5103, 513A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In March and December 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingsess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file reveals VA outpatient medical records, dated from November 2007 to December 2010, that were also considered by the Board in the claim on appeal.

Further, the Veteran was afforded a VA examination in April 2008, in connection with his claim on appeal, the report of which is of record.  The April 2008 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, and provided clinical findings and diagnoses, with rationale, from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds the duties to notify and assist have been met. 

II. Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 2007 to 2010, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected left ankle disability warrants a higher disability rating prior to July 12, 2012.  In a March 2008 written statement, the Veteran reported having frequent pain from his left foot up to his hip that was localized around the joints and muscle tissue.  He said his gait became more profound and noticeable and a private orthopedist prescribed Percocet for pain that he was unable to tolerate.  The Veteran said VA and non-VA clinicians issued an ankle brace for him that worked well during the day to help him perform his daily work assignments.  He stated that he needed thigh high embolism stockings and an ace bandage on his left ankle for further support, his arch fell, and he occasionally lost his balance on his left side.

In his July 2009 substantive appeal, the Veteran argued that his left ankle condition worsened.  He said that he had difficulty with toe and heel walk, and moderate diffuse swelling and tenderness over the talonavicular joint and posterior tibial tendon.  The Veteran was unable to run and had sleep difficulty.  He was diagnosed with posttraumatic ankle arthritis and pes planus with significant limitations for which his physician prescribed a custom brace.  The Veteran said that his occupation required prolonged standing and walking that aggravated his service-connected left ankle.  Thus, he stated that his disability warranted a 30 percent rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Moreover, the Court recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

By way of history, the record reveals that, in a June 2004 rating decision, the RO granted service connection for residuals of a left ankle injury that was assigned a 20 percent disability evaluation under Diagnostic Code 5271.  In October 2007, the RO received the Veteran's current claim for an increased rating for his left ankle disability.

The Veteran maintains that his service-connected left ankle disability is more severe than is represented by the currently assigned 20 percent rating assigned under DC 5271 prior to July 12, 2012.  Upon review of the evidence of record, the Board concludes that a rating in excess of 20 percent for the left ankle disability is not warranted for any time since the Veteran filed his claim for an increased rating in October 2007 and prior to July 12, 2012.

Arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent evaluation is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Other rating criteria addressing ankle impairment require findings of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011). 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  For ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2011). 

As noted, in October 2007, the RO received the Veteran's current claim for an increased rating for his left ankle disability.  VA and non VA medical records and an examination report, dated from 2007 to 2010, reflect the Veteran's complaints of left ankle pain, soreness, instability, and weakness. 

September 2007 private orthopedic treatment records include the Veteran's complaint of left ankle soreness, weakness, and pain particularly medial and anterior.  Records show that he worked as an assistant mail manager at a VA medical center (VAMC).  Objectively, range of motion of the Veteran's left ankle was dorsiflexion to 20 degrees, plantar flexion to 30 degrees, and inversion or eversion to 15 and 10 degrees.  He had a relatively flat arch.  There was some pain on palpation along the anterior ankle joint line.  Results of x-rays taken at the time showed degenerative changes in the medial aspect of the left ankle.  The assessment was posttraumatic degenerative arthritis of the left ankle and probable accessory navicular.  Conservative advice was provided including an ankle brace.  

VA outpatient records indicate that, in November 2007, the Veteran was evaluated in the Primary Care clinic and gave a history of left ankle fracture for which he needed a brace.  The clinical impression included ankle pain

In April 2008, the Veteran underwent VA examination.  According to the examination report, he complained of left ankle stiffness and weakness, with intermittent and nonradiating pain.  The Veteran rated his pain as a 7 on a pain severity scale of 1 to 10 and said it was elicited by physical activity and relieved by rest and medication.  He was able to function with these measures.  There was no physician-recommended incapacitation, other types of treatment, history of surgery, or prosthesis.

Objectively, the Veteran's posture and gait were normal and he did not use an ambulatory device.  There was palpable tenderness in the area of the medial malleolus of the left ankle.  There was no evidence of guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain or ankylosis.  Range of left ankle motion was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  After repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination and no additional limited motion.  There was no evidence of malunion of the os calcis or astraglus.  Results of x-rays of the Veteran's left ankle were within normal limits.  The VA examiner said that the Veteran's left ankle residuals mildly affected his ability to perform the usual occupational and daily living activities.

A May 2008 VA outpatient record notes the Veteran's ankle joint pain problem with no exacerbation of pain.

An October 2008 private orthopedic treatment record indicates that the Veteran was full weightbearing in a lace up ankle brace and high top shoe.  He had daily pain on the medial aspect and anteriomedial aspect of his left ankle.  Uneven terrain was very painful, he was unable to run, and had daily sleep difficulty.  The Veteran worked as a mail clerk at a VAMC.  

Objectively, the Veteran had a cautious gait with a mild limp on the left.  There was mild heel valgus and he had difficulty with toe and heel walk.  There were palpable pulses and normal sensation.  There was moderate discomfort with forced plantar flexion and equivocal discomfort with extension.  There was moderate pain with subtalar inversion and eversion.  There were moderate limitations with subtalar inversion and eversion as well as plantar flexion.  There were no calluses of significance.  There was tenderness over the talonavicular joint and the posterior tibial tendon, moderate over the sinus tarsi.  There was mild diffuse tenderness over the anterior ankle and the syndesmosis and mild tenderness over the midfoot.  There was mild to moderate diffuse swelling over the ankle and hindfoot.  Results of x-rays taken at the time showed valgus at the ankle with degenerative changes status post a traumatic ankle fusion with some probable degenerative changes in the subtalar and talonavicular joint.  The assessment was posttraumatic ankle arthritis and pes planus with significant limitations.  A custom brace (Arizona brace) was prescribed with activity limitations and anti-inflammatory medication as tolerated.

When seen in the VA outpatient clinic in October 2009, the Veteran complained that his ankle recently gave way that caused him to twist his knee and requested a knee brace.  He reported previous evaluation by a private orthopedist.  The diagnosis included ankle joint instability.  X-rays were ordered and the Veteran was referred for a brace.

According to an April 2010 VA medical record, the Veteran was evaluated by a physiatrist for chronic left knee and ankle pain.  He complained of increased pain with using stairs and walking on uneven surfaces and had buckling in the past week.  He worked in the VAMC mailroom.  Objectively, there was diffuse tenderness in the left ankle and pain with resisted inversion/eversion.  The assessment included chronic left ankle pain with a history of ankle fracture in 1975.  

The Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for the Veteran's left ankle disability prior to July 12, 2012.  In this regard, the Board notes that 20 percent is the maximum rating available for limitation of motion of the ankle, under Diagnostic Code 5271.  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis to any degree whatsoever during the time period prior to July 12, 2012.  In addition, the April 2008 VA examiner noted that there was no ankylosis.  

As there is no evidence of record showing ankylosis of the left ankle for the period prior to July 12, 2012, a rating in excess of 20 percent for the Veteran's left ankle disability is not warranted during this period under Diagnostic Code 5270.

The Veteran's subjective complaints of pain and instability, notwithstanding, the examination reports and clinical records note that repetitive use did not result in any additional loss of range of motion due to pain, weakness, or fatigue (see April 2008 VA examination report).  See 38 C.F.R. §§ 4.40, 4.45. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected left ankle disability are contemplated in the currently assigned 20 percent rating prior to July 12, 2012.  Even with 

consideration of the finding of objective evidence of moderate discomfort on range of motion reported in the October 2008 private orthopedic record and pain with inversion and eversion noted by an April 2010 VA clinic examiner, but no additional limitations after repetitions of range of motion reported by the April 2008 VA examiner, there is no indication that pain, due to disability of the left ankle, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation prior to July 12, 2012.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

The preponderance of the objective medical and other evidence of record is against the Veteran's claim for a rating in excess of 20 percent for his service-connected left ankle disability prior to July 12, 2012.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his left ankle disability prior to July 12, 2012.  See 38 C.F.R. § 4.16 (2011).  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected left ankle disability alone precludes employment.  In written statements, including in March 2008 and July 2009, the Veteran reported that his service-connected left ankle disability was aggravated by his occupation that required prolonged standing and walking and, in September 2007 and October 2008, he told a private orthopedist that he worked as an assistant mail manager at a VAMC.  The April 2010 VA medical record shows that he continued in that job.  There is no suggestion in the record that he is unemployable due to his service-connected ankle disability prior to July 12, 2012.  Thus, entitlement to a TDIU due to his service-connected left ankle is not warranted prior to July 12, 2012. 

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 


ORDER

A rating in excess of 20 percent for residuals of a left ankle, prior to July 12, 2012, is denied.





REMAND

The Veteran seeks a rating in excess of 40 percent for his service-connected left ankle disability from July 12, 2012.

The Board is precluded from assigning an extra-schedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

However, in the September 2012 rating decision and supplemental statement of the case (SSOC), the RO said that, as of July 12, 2012, the Veteran was granted the maximum schedular evaluation but did not consider whether to refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the Veteran's claim on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b).  But, because there is medical and lay evidence of record to indicate that the Veteran's service-connected left ankle disability has significant effects on his occupation, his case should be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).  Notably, in July 2012, a VA examiner said that the Veteran was "not able to fully function with painful left ankle deformity", reported that his left ankle disability made "performing my daily duties very painful", and said that he periodically had to call in sick to work because of a previous day's pain.  The VA examiner noted that the Veteran's job entailed a lot of walking and climbing in and out of a box truck that caused sharp daily pain and stiffness and that caused him to limp.  According to the VA examiner, the Veteran should not do any work that involved use of the left ankle or lower extremity.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extra-schedular basis from July 12, 2012.  Either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected left ankle disability has created marked interference with employment or frequent periods of hospitalization warranting an extra-schedular rating from July 12, 2012.  A review of the claims folder is required. 

2. Upon completion of the above, readjudicate the claim of entitlement to a rating in excess of 40 percent for a left ankle disability from July 12, 2012, to include extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


